       Case 2:20-cv-01582-NJB-JVM Document 13 Filed 10/05/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA

BENJAMIN GARNER,                                    )
on behalf of Plaintiff and all others               )
similarly situated,                                 )
                                                    )       2:20-cv-1582-NJB-JVM
                       Plaintiff,                   )
                                                    )       Chief Judge Brown
               v.                                   )       Magistrate Judge van Meerveld
                                                    )
MARC JONES CONSTRUCTION, L.L.C.,                    )
and JOHN DOES 1-10,                                 )
                                                    )
                       Defendants.                  )


                                            ORDER

       Considering the foregoing Motion to Extend Time to Reinstate Case,

IT IS HEREBY ORDERED that the motion is granted. The deadline for the parties to move

to reinstate the case if settlement is not consummated is extended to November 5, 2020. The

Court retains jurisdiction to enforce the compromise agreed upon by the parties.

                                    5th day of October, 2020.
       New Orleans, Louisiana, this ___


                       ___________________________________________
                              NANNETTE JOLIVETTE BROWN
                                      CHIEF JUDGE
                            UNITED STATES DISTRICT COURT
